

SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”) effective as of February 5, 2007, is
made by and between Allegro Biodiesel Corporation, a Delaware corporation
(“Allegro” and, together with its subsidiaries now or hereafter existing, the
“Company”) and PV Asset Management LLC, a California limited liability company
(“PVAM”).
 
RECITALS
 
WHEREAS, the Company desires to obtain from PVAM certain services; and
 
WHEREAS, the parties hereto desire to enter into this Agreement to set forth the
basis on which PVAM will deliver services to the Company, all as set forth more
fully in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:
 
1.  Effectiveness of the Agreement. This Agreement shall be effective as of
February 5, 2007.
 
2.  Engagement. The Company hereby engages PVAM to deliver services for the
benefit of the Company on the terms and conditions set forth in this Agreement.
The Company is hereby obtaining from PVAM services as reasonably requested for
the benefit of the Company by the Chief Executive Officer of the Company (the
“Services”). Except as otherwise provided herein, all compensation for provision
of the Services by PVAM and the persons utilized by PVAM to provide the Services
shall be paid to PVAM, and PVAM shall indemnify the Company against any claims
by any individual for unpaid services.
 
3.  Duties.
 
(a)  The provision of Services by PVAM shall be subject to Allegro’s Charter,
Bylaws (including without limitation the provision that the business and affairs
of Allegro shall be managed by its Board of Directors (the “Board”)) and other
governing documents, including committee charters, as any of them may be amended
from time to time, as well as applicable laws and regulations, including the
regulations of any securities exchange on which Allegro’s securities are listed
or traded.
 
(b)  PVAM shall cause Paul Galleberg, a principal of PVAM (“Galleberg”), to
furnish approximately 20 hours per week (on average) at such locations as are
reasonably necessary to perform the Services. Consequently, it is hereby
understood and agreed that Galleberg and other PVAM personnel are not required
to devote their full time to this engagement.
 
 

--------------------------------------------------------------------------------

 
(c)  In undertaking to provide the services set forth herein, none of PVAM or
any other person or entity guarantees or otherwise provides any assurances that
their efforts to build the Company’s operational and financial health and
stability will be successful and, except for the amount referenced in Section
5(b), Allegro’s obligation to provide the compensation specified under Section 5
hereof shall not be conditioned upon any particular results being obtained.
 
4.  Term.
 
(a)  The term of PVAM’s engagement hereunder (the “Term”) shall be for six
months commencing on February 5, 2007 and ending on August 3, 2007. The Company
shall be entitled to extend the Term of this Agreement by an additional sixty
(60) days upon written notice to PVAM, provided, that during any such extended
Term the Base Fees (as defined below) shall be increased by sixty-seven percent
(67%).
 
(b)  Allegro shall have the right to terminate the Services, effective upon 15
days advance written notice, if Galleberg is not actively engaged in the
provision of Services whether due to death, disability or by reason of a
material breach of this Agreement by PVAM.
 
5.  Compensation. The following compensation shall be payable to PVAM for
provision of the Services by PVAM:
 
(a)  Base Fee. Allegro shall pay PVAM a monthly fee (the “Base Fee”) of $10,000,
pro-rated for partial months and payable in advance no later than the first day
of every month during the Term.
 
(b)  Allegro shall pay to PVAM the following bonuses (collectively, the “Bonus
Fees”).
 
(i) PVAM is eligible to receive bonus fees (the “Initial Bonus Fees”) based on
achievement of the performance criteria set forth on Schedule 1. The Initial
Bonus Fees, which, in aggregate, shall not exceed $75,000, shall be paid as set
forth on Schedule 1.
 
(c)  Stock Option Grant. On each of April 5, 2007, June 5, 2007 and August 5,
2007, PVAM shall be entitled to an additional fee in an amount equal to the
value of a non-qualified stock option to purchase ninety-one thousand six
hundred and sixty-six (91,666) shares of the Company’s common stock on terms
consistent with Section 5(d) below (a “Stock Option”) for the Services. The
Company and PVAM agree that for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, all of the amounts payable to PVAM
pursuant to this Section 5(c) shall be paid in the form of Stock Options granted
directly to Galleberg. The Company and PVAM further agree that, notwithstanding
the foregoing, the Company shall not grant any such Stock Options until the
eleventh (11th) day following the effectiveness of a registration statement
filed under the Securities Act of 1933, as amended, by the Company after the
Effective Date (such eleventh day, the “Initial Grant Date”). On the Initial
Grant Date, the Company shall grant to Galleberg the Stock Options, if any, that
have accrued prior to or are payable on such date, and that following the
Initial Grant Date the Stock Options shall be granted to Galleberg on the first
day the value of such Stock Option would otherwise be payable to the PVAM.
 
 
2

--------------------------------------------------------------------------------

 
(d)  Each Stock Option shall be immediately vested as of the date of grant and
shall expire five years following the date of grant. The Stock Option shall be
exercisable at a price per share equal to the fair market value of the Company’s
common stock on the date of grant as determined pursuant to the Company’s 2006
Incentive Compensation Plan. Other terms of the Stock Option shall be set forth
in the Company’s 2006 Incentive Compensation Plan and in a stock option
agreement to be entered into between Galleberg and the Company, the form of
which is substantially as set forth in Schedule 3 hereto. The grant of the Stock
Option and its terms are subject in all respects to the approval of the
Company’s Board of Directors. During the Term, including any extension of the
Term, PVAM may be eligible but shall not be entitled to additional compensation
in the form of options or other equity compensation awards granted directly to
Galleberg, as determined by the Board in its sole discretion.
 
(e)  Expenses. During the Term, Allegro shall reimburse PVAM for all reasonable
business expenses incurred in connection with the provision of Services in
accordance with Allegro’s policies in effect from time to time with respect to
travel, entertainment and other business expenses for senior executives,
provided that business travel shall be approved in writing by the Company in
advance. The Company shall provide office space and parking at its Los Angeles
offices (being as of the date hereof at 6033 West Century Blvd., Suite 1090)
that shall be made available for use, at the Company’s cost, by PVAM in
connection with the provision of the Services.
 
(f)  Other Benefits. Galleberg and other persons, if any, performing Services
shall also be entitled to coverage for services rendered to the Company while
they serve as directors or officers of the Company under director and officer
liability insurance policy(ies) maintained by the Company from time to time.
Except as set forth in this Agreement or as agreed by the Company’s Board of
Directors, no person rendering Services on behalf of PVAM shall be entitled to
receive other benefits (including, without limitation, employee welfare
benefits) by virtue of this Agreement.
 
(g)  In the event of any breach of this Agreement by the Company, the aggregate
amount of (i) unpaid Base Fees, Bonus Fees and any other earned but unpaid
compensation, (ii) unpaid expense reimbursements or other cash entitlement,
(iii) Base Fees for the remaining Term and (iv) the aggregate of all unpaid
Bonus Fees shall become immediately due and payable to PVAM, irrespective of
whether the corresponding milestones have been achieved. In addition, in such
event, all Allegro stock options issued to PVAM shall become immediately vested
notwithstanding the terms thereof.
 
 
3

--------------------------------------------------------------------------------

 
6.  Confidentiality.  PVAM shall cause each person engaged by it to perform
Services, including, without limitation, Galleberg, to enter into Allegro’s form
of Confidentiality and Invention Assignment Agreement attached hereto as
Schedule 2 prior to performing any Services.
 
7.  Representations and Warranties. Each party represents and warrants to the
other party as follows:
 
(a)  It is a legal entity duly organized and validly existing under the laws of
the jurisdiction in which it was organized and has all requisite corporate power
to enter into this Agreement.
 
(b)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein nor compliance by it with any of the
provisions hereof will: (i) violate any order, writ, injunction, decree, law,
statute, rule or regulation applicable to it or (ii) require the consent,
approval, permission or other authorization of, or qualification or filing with
or notice to, any court, arbitrator or other tribunal or any governmental,
administrative, regulatory or self-regulatory agency or any other third party.
 
(c)  This Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding agreement.
 
8.  Indemnification.
 
(a)  The Company shall indemnify and hold PVAM, its principals, officers,
shareholders, employees, members and agents harmless from and against any and
all liability, demands, claims, actions, losses, interest, costs of defense and
expenses (including, without limitation, reasonable attorneys’ fees) which arise
out of or in connection with the acceptance of this Agreement and the
performance of its duties hereunder except such acts or omissions as may result
from the willful misconduct or gross negligence of PVAM. Promptly after receipt
by PVAM of notice of any demand or claim or the commencement of any action, suit
or proceeding relating to this Agreement, PVAM shall promptly notify the Company
in writing. IT IS EXPRESSLY THE INTENT OF THE COMPANY TO INDEMNIFY PVAM AND ITS
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS FROM ERRORS IN
JUDGMENT OR OTHER ACTS OR OMISSIONS NOT AMOUNTING TO WILFULL MISCONDUCT OR GROSS
NEGLIGENCE.
 
(b) The parties acknowledge that Galleberg has entered into an Indemnification
Agreement with Allegro dated as of August 4, 2006, in connection with his
service as a director of Allegro (the “Indemnification Agreements”). Further,
Allegro shall, upon the execution and delivery of this Agreement, enter into an
indemnification agreement with PVAM for the benefit of PVAM and all persons
employed by PVAM who render Services on substantially similar terms as the
Indemnification Agreements.
 
 
4

--------------------------------------------------------------------------------

 
9.  Insurance.
 
(a)  Allegro has furnished to PVAM a true, correct and complete copy of the
following: Allegro Biodiesel Corporation D&O 2/2000 Executive and Organization
Liability Insurance Policy #009656623 issued by National Union Fire Insurance
Company of Pittsburgh, Pa (policy period 12/02/2006 to 12/02/2007) and has
informed PVAM that Allegro also has in place certain “runoff” D&O liability
policies (collectively, the "Policies" or individually referred to as a
"Policy") issued to Allegro by various insurers as set forth herein
(collectively, the "Insurer"). Allegro represents that, to the best of Allegro's
knowledge, the Policies are in full force and effect and that no event has
occurred that constitutes or, with the passage of time or giving of notice would
constitute, an event of default thereunder or that would otherwise give the
Insurer any right to cancel such Policies. Promptly after PVAM’s written
request, Allegro shall notify the Insurer of the appointment of any person
performing Services who becomes an officer of Allegro. Allegro shall cause its
insurance broker to send copies of all documentation and other communications
regarding the Policies, including without limitation any renewal or cancellation
thereof, to the attention of PVAM, in the manner set forth herein, and PVAM,
Galleberg and any person performing Services who becomes an officer of Allegro
shall have all indemnities available to the officers of Allegro pursuant to
Allegro's Charter and Bylaws. As long as the same can be done at a commercially
reasonable cost, during the Term, Allegro shall maintain directors and officers
liability insurance coverage, employment practices insurance coverage and
fiduciary liability insurance coverage comparable as to terms (including without
limitation the provisions or any similar provision regarding extension of the
discovery period thereunder) and amounts not lower than those provided under the
Policies, with any such replacement coverage being obtained from an insurer with
a rating from a nationally recognized rating agency not lower than that of the
Insurer presently providing such coverage. Upon any cancellation or nonrenewal
of any Policies by any Insurer, as long as the same can be done at a
commercially reasonable cost, Allegro shall exercise its rights under the
applicable clause of the relevant Policy to extend the claim period for a
one-year "discovery period" and shall exercise such rights and pay the premium
required thereunder within the 30-day period specified therein. Allegro shall
use commercially reasonable efforts, in connection with the next renewal of each
Policy, to negotiate to obtain an option to extend the discovery period set
forth in such Policies from one to three years, as long as the same can be
obtained at a commercially reasonable cost.
 
10.  Limitations on Liability. The Company agrees that PVAM and its personnel
will not be liable to the Company for any claims, liabilities, or expenses
relating to this engagement in excess of the fees paid by them to PVAM pursuant
to this Agreement, unless there is a final, nonappealable order of a Court of
competent jurisdiction finding PVAM or its personnel performing Services liable
for gross negligence or willful misconduct. In no event will PVAM or any person
or entity, or their personnel be liable for consequential, special, indirect,
incidental, punitive or exemplary loss, damages or expenses relating to the
provision of Services. These limitations on liability provisions extend to the
employees, representatives, agents and counsel of PVAM. The limitation on
liability contained in this Agreement and the indemnification agreements
referenced in Section 8 shall survive the completion or termination of this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
11.  Independent Contractor; Taxes. The parties intend that PVAM shall render
services hereunder as an independent contractor, and nothing herein shall be
construed to be inconsistent with this relationship or status. PVAM and any
person providing Services shall be solely responsible for any tax consequences
by reason of this Agreement and the relationship established hereunder, and the
Company shall not be responsible for the payment of any federal, state or local
taxes or contributions imposed under any employment insurance, social security,
income tax or other tax law or regulation with respect to PVAM’s performance of
services hereunder. Notwithstanding anything in this Agreement to the contrary,
the Company shall be entitled to effect any withholding from any amount payable
by it pursuant to this Agreement to the extent required by law.
 
12.  Non-Solicitation.
 
(a)  PVAM shall cause each person providing Services, including, without
limitation, Galleberg, to agree in writing for the benefit of the Company that,
during the Term and for one year thereafter (the “Restricted Period”), he or she
shall not directly or indirectly through another person or entity (i) induce,
solicit, encourage or attempt to induce, solicit or encourage any employee of
the Company (excluding any employee of PVAM, each of whom, for the avoidance of
doubt, is not an employee of the Company) to leave the employ of the Company, or
in any way interfere with the relationship between the Company and any employee
thereof; or (ii)  induce, solicit, encourage or attempt to induce, solicit or
encourage any customer, supplier, licensee, licensor, franchisee or other
business relation of the Company to cease doing business with the Company, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation of the Company (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company). PVAM covenants that it will not, and it will advise members of senior
management of PVAM not to, make any negative or disparaging statements or
communications regarding the Company or its employees or directors.
 
(b)  During the Restricted Period, the Company shall not directly or indirectly
through another person or entity (i) induce, solicit, encourage or attempt to
induce, solicit or encourage any employee of PVAM (including, without
limitation, Galleberg) to leave the employ of PVAM, or in any way interfere with
the relationship between PVAM and any employee thereof; or (ii)  induce,
solicit, encourage or attempt to induce, solicit or encourage any customer,
supplier, licensee, licensor, franchisee or other business relation of PVAM to
cease doing business with PVAM, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation of PVAM
(including, without limitation, making any negative or disparaging statements or
communications regarding PVAM). The Company covenants that it will not, and it
will advise members of senior management of the Company and its board of
directors not to, make any negative or disparaging statements or communications
regarding PVAM or any person performing Services, including, without limitation,
Galleberg.
 
 
6

--------------------------------------------------------------------------------

 
(c) If, at the time of enforcement of this Section 12, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.  Each party acknowledges that the restrictions contained in
this Section 12 are reasonable and that it has reviewed the provisions of this
Agreement with its legal counsel.
 
(d)  Each party acknowledges that in the event of the breach or a threatened
breach by the other party or any person performing Services of any of the
provisions of this Section 12, the other party would suffer irreparable harm,
and, in addition and supplementary to other rights and remedies existing in its
favor, the non-breaching party shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). In addition, in the event of a breach or
violation by the Company, PVAM or any person of this Section 12, the Restricted
Period shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.
 
13.  Jurisdiction. Each of PVAM and the Company hereby irrevocably and
unconditionally (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement, to the non-exclusive general jurisdiction
of the State of California, the Courts of the United States of America for the
Central District of California located in Los Angeles County, California, and
appellate courts from any thereof; (b) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees that service of process in any
such action or proceeding may be effected in any manner permitted by law and
agrees that nothing herein shall affect the right to effect service of process
in any manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (d) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this subsection any special, exemplary or punitive or consequential
damages.
 
14.  Survival of Agreement. Except as provided in this Agreement, the
obligations set forth Sections 5, 8, 9, 10, 12, 13 and 17 shall survive the
expiration, termination, or supersession of this Agreement.
 
15.  Amendments. Any amendment to this Agreement shall be made in writing and
signed by the parties hereto.
 
16.  Enforceability. If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be.
 
 
7

--------------------------------------------------------------------------------

 
17.  Construction. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of California.
 
18.  Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or duly sent by certified mail, postage prepaid
or by an overnight delivery service, charges prepaid; addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addressor:
 
If to the Company:
Allegro Biodiesel Corporation
6033 West Century Blvd., Suite 1090
Los Angeles, California 90045
Attention: Chairman of the Board
   
If to PVAM:
PV Asset Management LLC
2721 Via Elevado
Palos Verdes Estates, California 90274
Attn: Paul Galleberg

 
Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
 
19.  Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent. A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
 
20.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of which shall together constitute
one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
21.  Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement among the
parties hereto with regard to the subjects hereof and thereof and no party shall
be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.
 
22.  No Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the Parties hereto and nothing herein, expressed or implied, shall
give or be construed to give any person or entity, other than the parties
hereto, any legal or equitable rights hereunder.
 
23. Assignment. Except as specifically stated in this Agreement, neither this
Agreement nor any of the rights, interests or obligations of any party hereunder
shall be assigned or delegated by either party without the prior written consent
of the other party, not to be unreasonably withheld. Any unauthorized assignment
or delegation shall be null and void. Notwithstanding the foregoing, PVAM may
assign this Agreement to an affiliated entity for tax or organizational reasons,
so long as the Services and the principal individuals providing such services
(that is, Galleberg) shall be as contemplated herein. Furthermore, either party
may, without the other’s consent, assign this Agreement to a present or future
affiliate, successor in a merger or similar transaction or purchaser of all or
substantially all of such party’s assets.
 
 
[Signature page follows]
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
 


 
 



        ALLEGRO BIODIESEL CORPORATION  
   
   
    By:   /s/ W. Bruce Comer III  

--------------------------------------------------------------------------------

Name: W. Bruce Comer III   Title: Chief Executive Officer




        PV ASSET MANAGEMENT LLC  
   
   
    By:   /s/ Paul Galleberg  

--------------------------------------------------------------------------------

Name: Paul Galleberg   Title: President


 
Signature Page to PVAM Services Agreement
 
 
 

--------------------------------------------------------------------------------

 



Schedule 1
 
Initial Bonus Fees
 
PVAM understands and agrees that not all of these Initial Bonus Fees are under
the unilateral control of PVAM, but it agrees to use its reasonable commercial
efforts to achieve each milestone as promptly as commercially practical.
 
Milestone
Number
Milestone
Applicable
Initial
Bonus Fee
Achievement Criterion
1.
Corporate Governance program to meet requirements for national stock market
listing
$37,500
Effectiveness of listing on NASDAQ, AMEX, NYSE or other major market
2.
Design and implementation of compensation program (employee stock plan, project
development pool, 2007 management and employee bonuses, board compensation,
etc.)
$37,500
Board approval of all components of compensation program



 

·  
Each Applicable Initial Bonus Fee shall be payable within five business days
after fulfillment of the applicable Achievement Criterion, after direction by
the Compensation Committee of the Allegro Board of Directors.

 

·  
In order to receive each Applicable Initial Bonus Fee, fulfillment of the
applicable Achievement Criterion must occur during the Term.

 

·  
Milestones may be achieved in any order.

 
 
Schedule 2
 

--------------------------------------------------------------------------------

 


Schedule 2
 
Form Of Confidentiality And Invention Assignment Agreement
 






 


 


 
Schedule 2
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
Form of Stock Option Agreement
 
 
 
 
 
 
 
 
Schedule 3
 

--------------------------------------------------------------------------------

 